Citation Nr: 0409238	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa, 
on a direct basis and as secondary to the service-connected 
left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for retinitis pigmentosa on a direct basis and as secondary 
to the service-connected left ear hearing loss.  

After receiving notification of that decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claim.  In November 2000, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.  Thereafter, following continued denial of this 
issue, the RO, in February 2004, returned the veteran's case 
to the Board.  


REMAND

As previously noted, the Board, in November 2000, remanded 
the veteran's service connection claim to the RO for further 
evidentiary development.  According to the evidence of record 
at the time of the Board's remand in November 2000, the 
service medical records reflect treatment in October 1969 for 
mild high frequency sensorineural hearing loss which did not 
exist prior to service.  The service medical records are 
negative for complaints of, treatment for, or findings of an 
eye disorder.  The separation examination, which was 
conducted in February 1970, demonstrates normal eyes 
(including visual acuity) and noted the veteran's treatment 
for mild high frequency sensorineural hearing loss between 
September and October 1969.  

A VA general medical examination conducted in July 1970 
demonstrated that the veteran's eyes were normal.  A VA ears, 
nose, and throat evaluation completed in the following month 
reflected a diagnosis of mixed hearing loss.  By an October 
1970 rating action, the RO granted service connection for 
hearing loss and assigned a noncompensable evaluation to this 
disability, effective from February 1970.  

The first competent evidence of a diagnosis of retinitis 
pigmentosa is dated in September 1988, when, at a VA 
examination, the examiner provided such a diagnosis.  A VA 
audiological examination conducted in October 1988 indicated 
that the veteran had normal hearing acuity by VA standards in 
his right ear and mild high frequency hearing loss at 
4000 Hertz in his left ear.  Consequently, by a January 1989 
rating action, the RO redefined the veteran's 
service-connected hearing disability as hearing loss of the 
left ear and also confirmed the noncompensable evaluation 
previously assigned to this service-connected disability.  

Recently, in a November 1998 report, a private physician, 
Dr. Devang Shah, noted that the veteran had hearing loss 
which was sensorineural in nature.  Further, this doctor 
expressed his opinion that the veteran's "sensorineural 
hearing loss is quite consistent with manifestations of 
retinitis pigmentosa."  In this document, the private 
physician did not state that he had had the opportunity to 
review the veteran's claims folder (including his medical 
records).  

Thus, in the November 2000 remand, the Board instructed the 
RO to accord the veteran a VA examination to determine the 
nature, extent, and etiology of his retinitis pigmentosa.  
The Board referenced Dr. Shah's November 1998 statement in 
which he had expressed his opinion that the veteran's 
service-connected sensorineural hearing loss is consistent 
with manifestations of retinitis pigmentosa.  Specifically, 
in the November 2000 remand, the Board asked that the VA 
examiner who conducts the evaluation review the relevant 
evidence of record, including Dr. Shah's report.  In 
addition, the Board asked that this VA examiner render an 
opinion regarding any existing casual relationship between 
the in-service findings of hearing loss and the development 
of retinitis pigmentosa.  The Board expressed its need for a 
comprehensive opinion including full rationale and a 
discussion of any pertinent medical studies.  

Further review of the claims folder indicates that, in July 
2001, the veteran underwent a VA visual evaluation which 
included impressions of bilateral retinitis pigmentosa as 
well as bilateral cataracts.  A VA audiological examination 
conducted one day later in July 2001 provided a diagnosis of 
mild sensorineural hearing loss in the left ear.  Neither 
examiner provided an opinion regarding whether any 
association existed between the veteran's retinitis 
pigmentosa and his left ear mild sensorineural hearing loss.  

Approximately one week later in July 2001, the veteran 
underwent a VA ear disease examination.  In the report of the 
evaluation, the examiner noted the veteran's history of mild 
sensorineural hearing loss since his discharge from active 
military duty.  Additionally, the examiner explained that he 
had extensively reviewed the records contained in the 
veteran's claims folder.  Thereafter, the examiner stated 
that "[i]t is . . . [his] opinion that the vision loss as 
well as the hearing loss are not connected."  

Significantly, this examiner did not address Dr. Shah's 
November 1998 opinion.  In an August 2003 statement, the 
veteran's representative argued that the July 1998 VA ear 
disease examination is inadequate.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered treatment to 
him for retinitis pigmentosa in recent 
years.  The Board is particularly 
interested in records of private visual 
treatment that the veteran has received 
since February 2000 as well as reports of 
visual treatment that he has received at 
the VA Outpatient Clinic in Orlando, 
Florida since June 2003.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  Thereafter, the RO should return the 
claims folder to the July 2001 examiner 
to discuss the etiology of the veteran's 
retinitis pigmentosa.  Specifically, the 
examiner should express an opinion as to 
whether it is more likely, less likely or 
as likely as not that the veteran's 
retinitis pigmentosa is in any way 
related to his active military service or 
to his service-connected left ear hearing 
loss.  Full and comprehensive rationale 
should be provided.  The examiner should 
address the November 1998 opinion set 
forth by Dr. Devang Shah, who expressed 
his opinion that the veteran's 
"sensorineural hearing loss is quite 
consistent with manifestations of 
retinitis pigmentosa."  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for retinitis pigmentosa, on a 
direct basis and as secondary to the 
service-connected left ear hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
December 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



